Citation Nr: 0604543	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-12 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective earlier than April 29, 1997, for 
the grant of a 100 percent rating for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from March 
1967 to April 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 2001 and August 2002 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In the June 2001 rating decision, the RO 
granted the veteran's claim for service connection for PTSD 
and assigned an initial rating of 50 percent prior to April 
29, 1997 (the date of a VA examination), and a 100 percent 
rating as of that date.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (with regard to a veteran's initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  In May 2002, he filed a notice 
of disagreement (NOD) contesting the effective date assigned 
for the 100 percent rating.  

In the August 2002 rating decision, the RO denied the 
veteran's claim for an earlier effective date - mistakenly 
on the basis that new and material evidence had not been 
received to reopen this claim.  Apparently the RO treated his 
May 2002 NOD as a petition to reopen a finally disallowed 
claim (i.e., the June 2001 rating decision).  In January 
2003, the RO issued a Statement of the Case (SOC) continuing 
to deny his claim, but this time on the premise there was no 
clear and unmistakable error (CUE) in the June 2001 decision.  
Again, the RO mistakenly treated the June 2001 rating 
decision as final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2005).  

In February 2005, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for compliance with the 
Veterans Claims Assistance Act (VCAA).  The AMC, which 
developed the claim in lieu of the RO, sent the veteran a 
VCAA letter in February 2005 and then issued a July 2005 
supplemental statement of the case (SSOC) denying his claim 
for an earlier effective date based correctly on the merits 
of the claim (i.e., the AMC determined the evidence did not 
show he was entitled to a 100 percent rating for PTSD prior 
to April 29, 1997).  The case was then returned to the Board 
for further appellate consideration.


FINDING OF FACT

Prior to April 29, 1997, the veteran's PTSD - as shown by 
Global Assessment of Functioning (GAF) scores and other 
medical and clinical evidence, was of a "mild" or 
"moderate" rather than "severe" degree, and did not result 
in severe social and occupational impairment.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
April 29, 1997, for a 100 percent rating for PTSD.  38 
U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.126, 
4.130, Diagnostic Code (DC) 9411(2005); 38 C.F.R. §§ 4.130, 
4.132, DC 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the AMC sent the veteran a VCAA notice in 
February 2005.  This letter provided him with notice of the 
evidence necessary to support his claim that was not on 
record at the time the letter was issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The letter also specifically 
requested that he submit any evidence in his possession 
pertaining to this claim.  Thus, the content of this letter 
provided satisfactory VCAA notice in accordance with 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini 
II.

The veteran was provided with a VCAA notice letter in 
February 2005 - after the RO's initial adjudication of his 
claim in June 2001.  So obviously this did not comply with 
the requirement that VCAA notice precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that 
he is not prejudiced.  See, too, Mayfield v. Nicholson, 19 
Vet. App. 103, 114 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))

Here, the February 2005 VCAA notice provided the veteran 
with ample opportunity to respond by identifying and/or 
submitting additional supporting evidence before the July 
2005 SSOC, wherein the AMC readjudicated his claim based on 
any additional evidence that had been submitted or otherwise 
obtained since the initial RO rating decision in question, 
and SOC.  He did not respond to the February 2005 letter and 
has not otherwise indicated he has any additional information 
or evidence to submit or which needs to be obtained.  So 
under these circumstances, the Board finds he was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 18 Vet. 
App. at 122-24).

Unfortunately, it appears that the veteran's claims file was 
lost at some point in the late 1990s (see December 2000 VA 
electronic mail).  In an effort to rebuild his file and 
develop his claim, the RO obtained his entire personnel file, 
and his VA outpatient treatment (VAOPT) records.  Although 
his service medical records (SMRs) appear to be missing, his 
current claim relates to the severity of his PTSD since the 
effective date of the award in December 1995.  Since his SMRs 
would not relate to this period of time, he is not prejudiced 
by the fact that they are unavailable in this instance.  
Moreover, VA examinations were scheduled in February 1996, 
April 1996, January 1997, April 1997, May 1999, and April 
2001.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Governing Statutes and Regulations

In this case, the RO granted the veteran's claim for service 
connection for PTSD and assigned a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability  was more severe (i.e., 50 percent 
prior to April 29, 1997, and 100 percent as of that date).  
See Fenderson, 12 Vet. App. at 125-26.  He argues that he was 
entitled to a 100 percent rating for PTSD earlier than the 
date assigned by the RO.  Generally, the effective date for 
an increase in disability compensation shall be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. §§ 3.400(o)(1); see also Harper v. Brown, 
10 Vet. App. 125, 126-27 (1997); Wood v. Derwinski, 
1 Vet. App. 367 (1991).  So the question currently at issue 
is whether it is factually ascertainable that his PTSD was of 
such severity as to warrant a higher 100 percent rating prior 
to April 29, 1997.

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

The regulations pertaining to psychiatric disorders were 
amended affective November 7, 1996.  When, as here, the 
governing law or regulations change during the pendency of an 
appeal, the most favorable version generally will be applied.  
This determination depends on the facts of each case.  
VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  Whichever version 
applies, all evidence on file must be considered, but the 
amended version shall apply only to periods from and after 
the effective date of the amendment.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  The prior version shall apply to periods 
preceding the amendment but may also apply after the 
effective date of the amendment.  VAOGCPREC 3-2000 
(Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114.

Accordingly, for the period prior to November 7, 1996, only 
the old rating criteria for PTSD may be applied.  As of 
November 7, 1996, the revised rating criteria for PTSD may 
also be applied, but only if they are more beneficial to the 
veteran.  

Prior to November 7, 1996, PTSD was rated under the General 
Rating Formula for Psychoneurotic Disorders, 38 C.F.R. 
§ 4.132, DC 9411 (1996).  Under the old criteria, a rating of 
100 percent disabling is warranted for PTSD when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrated inability to obtain or 
retain employment.  If any one of the three independent 
criteria is met, a 100 schedular evaluation is required under 
this code.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  

As of November 7, 1996, PTSD is rated under 38 C.F.R. § 
4.130, DC 9411, according to the General Rating Formula for 
Mental Disorders.  Under the revised criteria, a 100 percent 
disability rating is in order when total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

An October 1995 VAOPT record indicates the veteran complained 
of panic attacks lasting 15 to 20 minutes, and occurring one 
to three times daily.  He reported that he had difficulty 
sleeping, slept only 2 to 3 hours each night, isolated 
himself, had episodes of irritability three to four times per 
week, but had no suicidal ideation or history of violence.  
He mentioned that he had to care for his wife who had 
multiple medical problems.  

The report of a February 1996 VA examination indicates the 
veteran complained of difficulty sleeping, recurrent 
nightmares, and excessive anxiety regarding his financial 
difficulties and wife's failing health.  The diagnoses were 
major depressive disorder, moderate, chronic; PTSD, moderate; 
and alcohol dependence, in sustained full remission (Axis I).  
His GAF score was 55, and it was estimated that his highest 
GAF score in the past year was 55.

The report of an April 1996 VA examination indicates a 
different doctor did not believe the veteran had PTSD - or 
any psychiatric disorder for that matter.  He mentioned 
nightmares, but it was noted that these were rare and not 
consistent.  

A May 1996 record indicates the veteran had "moderate" 
PTSD.  

In November 1996, the veteran testified at a hearing before a 
Hearing Officer at the RO.  He said that he had bad dreams, 
and a history of drinking, which he attributed to his PTSD 
(Hr'g. Tr., pgs. 2, 13).  He said he could not keep a job 
because he felt closed in and could not get close to people 
(pg. 19).  When asked why he stopped working, he said he 
could not stay in one place, and kept moving (pg. 21).

The report of a January 1997 VA examination indicates the 
veteran had not worked since 1988.  He said he could not keep 
a job because he got upset too easily.  It was noted that he 
had significant memory problems and that his affect was 
blunted, constricted and his mood was apathetic and 
withdrawn.  There was no evidence of auditory or visual 
hallucinations.  He denied any suicidal or homicidal 
ideation, and was oriented to person, place, and time.  It 
was noted that he appeared to suffer from cognitive deficits.  
He was diagnosed with "mild" PTSD with a GAF score of 40 to 
50.  It was noted that he had borderline intellectual 
functioning, and that he did not have severe PTSD.  In terms 
of his inability to work, the examiner said that part of the 
problem was that he was easily stressed from his PTSD, but 
that he had difficulty relating to people in general.  

Another VA examination was scheduled on April 27, 1997 (the 
effective date of his 100 percent rating) to reconcile the 
veteran's diagnosis of PTSD in January 1997 with the non-
diagnosis in April 1996.  Upon objective mental examination, 
his speech was normal; he had no signs of depression; his 
affect was not constricted or inappropriate; his mood was 
normal; he was oriented times three; he had no 
hallucinations, delusions, tangential or circumstantial 
thoughts.  He had some minimal anxiety, recurrent intrusive 
thoughts of Vietnam, episodes of irritability, marked startle 
response and arousal symptoms.  He described various 
avoidance, hypervigilant, and isolation behaviors.  He was 
diagnosed with PTSD and assigned a GAF score of 40 to 50.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing THE 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) 
(DSM-IV).  According to DSM-IV, a GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60, in comparison, is indicative of only moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

Prior to the April 1997 VA examination, the veteran's PTSD 
was characterized as mild or moderate.  In fact, one doctor 
did not believe the veteran even met the criteria for PTSD.  
His GAF score of 55, in February 1996, also indicated 
moderate symptoms.  While it was noted that he had not worked 
since 1988 - the reasons for this were unclear.  Although the 
January 1997 VA examiner essentially said that PTSD was part 
of the veteran's problem and impaired his ability to work, 
prior to April 1997 the evidence did not indicate he was 
actually unable to obtain and maintain substantially gainful 
employment because of this condition.  That is to say, even 
if he was indeed having difficulty obtaining and maintaining 
employment is not, in turn, tantamount to concluding he was 
actually incapable of obtaining and maintaining substantially 
gainful employment.  A relatively high rating (such as 
the initial 50 percent the veteran received) is, itself, 
recognition that his level of psychiatric impairment made it 
"difficult" for him to obtain and keep employment.  The 
more determinative issue is whether he was incapable of 
performing the physical and mental acts required by 
employment, not whether he could find employment or had 
difficulty in it.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).



Under the old criteria for PTSD, the evidence prior to April 
1997 is equivalent to a 50 percent rating - for considerable 
impairment both socially and industrially.  A higher 100 
percent rating is not warranted because his PTSD did not 
result in virtual isolation in the community (he maintained 
good relationships with his wife and four children), and he 
did not have totally incapacitating psychoneurotic symptoms 
(no evidence of gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulted in profound retreat 
from mature behavior).  Furthermore, the evidence does not 
demonstrate that he was unable to obtain or retain 
employment.  38 C.F.R. § 4.132, DC 9411 (1996)

Likewise, under the revised criteria, the evidence indicates 
a 50 percent rating was appropriately assigned prior to April 
1997.  A higher 100 percent rating is not warranted because 
the evidence did not indicate total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, an intermittent inability 
to perform the activities of daily living, disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 
(2005).

For these reasons, the claim for an earlier effective date 
for the grant of a 100 percent rating for PTSD must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




ORDER

The claim for an effective date earlier than April 27, 1997, 
for the grant of a 100 percent rating for PTSD is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


